UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6036



BARRY ALEXANDER ROBINSON,

                                             Petitioner - Appellant,

          versus

COMMONWEALTH OF VIRGINIA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-95-771-3)


Submitted:   March 21, 1996                 Decided:   April 16, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Barry Alexander Robinson, Appellant Pro Se.   Thomas Drummond
Bagwell, Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the magistrate judge's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the magistrate judge's opinion and find no rever-

sible error. Accordingly, we deny a certificate of probable cause

to appeal and dismiss the appeal on the reasoning of the district
court. Robinson v. Virginia, No. CA-95-771-3 (E.D. Va. Dec. 19,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2